TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00454-CR



                               Arnaldo Aleman Gomez, Appellant

                                                  v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
            NO. CR2002-297, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Arnaldo Aleman Gomez seeks to appeal from judgments of conviction for engaging

in organized criminal activity and possession of heroin, cocaine, and marihuana. Before us is his

motion for extension of time to file notice of appeal. Tex. R. App. P. 26.3.

               Sentence was imposed on April 14, 2003.1 There was a timely motion for new trial.

The deadline for filing notice of appeal was therefore July 14, 2003. Tex. R. App. P. 26.2(a)(2).

Appellant filed his notice of appeal in the district court on July 30, 2003, the same day he filed his

motion for extension of time in this Court. The notice and motion were filed one day late, as the

deadline for perfecting an appeal pursuant to rule 26.3 was July 29. Tex. R. App. P. 26.3. Under


   1
     There are two judgments in cause number CR2002-297. The first, convicting appellant on
counts one, two, and three of the indictment, states that sentence was imposed on April 1, 2003. The
second, convicting appellant on count four, states that sentence was imposed on April 14, 2003. We
have used the latter date in our time calculations.
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The motion for extension of time is overruled and the appeal is dismissed.




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: August 14, 2003

Do Not Publish




                                                2